t c summary opinion united_states tax_court hector prowse petitioner v commissioner of internal revenue respondent docket no 17121-05s filed date hector prowse pro_se marc l caine for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s federal income taxes for the year sec_2002 and an addition_to_tax under sec_6651 for the year in the amount of dollar_figure an additional tax under sec_72 in the amount of dollar_figure for the year a liability of dollar_figure for self-employment_tax under sec_1401 for the year and a negligence_penalty under sec_6662 for both years in a trial memorandum respondent notes that prior to trial respondent conceded a capital_gain loss of dollar_figure for the year that had been disallowed in the notice_of_deficiency and therefore petitioner is entitled to a capital_loss deduction of dollar_figure for and a carryover capital_loss deduction of dollar_figure to as a result of this concession the deficiencies the addition_to_tax and the penalties were reduced to the following amounts addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number -- subsequent to these concessions respondent filed an answer alleging that petitioner is liable for the fraud_penalty under sec_6663 for the year sec_2002 and in the amounts of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether for and petitioner is entitled to deductions for various expenses on schedules a itemized_deductions whether for and petitioner is liable for the civil_fraud penalty under sec_6663 or in the alternative the accuracy- related penalty under sec_6662 and whether for petitioner is liable for the late-filing addition_to_tax under sec_6651 respondent’s apparent motivation for asserting fraud was prompted by this court’s holding in prowse v commissioner tcmemo_2006_120 that petitioner was liable for the sec_6663 fraud_penalty for the year sec_6663 provides that if any portion of an underpayment is attributable to fraud the entire underpayment shall be deemed to be attributable to fraud except as to the portion the taxpayer establishes is not due to fraud thus a finding of fraud preempts or trumps the negligence_penalty of sec_6662 determined in the notice_of_deficiency see sec_6662 two adjustments in the notice_of_deficiency were not addressed at trial and are therefore deemed conceded one of these adjustments relates to dollar_figure petitioner received during that he reported as dividend income on hi sec_2002 return in the notice_of_deficiency respondent determined that the dollar_figure was not a dividend but was a distribution from a qualified_plan as defined in sec_4974 and therefore petitioner is liable for the 10-percent additional tax under sec_72 the second adjustment that is also deemed conceded relates to a dollar_figure payment petitioner received during pursuant to a form 1099-misc miscellaneous income from sci engineering surveying p c for nonemployee compensation respondent determined that petitioner is liable for self- employment_tax on that distribution under sec_1401 with a corresponding deduction for one-half of that tax under sec continued background some of the facts and exhibits were stipulated and those facts are so found at the time the petition was filed petitioner was a legal resident of middle village new york from date until date petitioner was employed as a mechanical hvac engineer for keyspan engineering associates keyspan associates in that capacity petitioner worked on several design projects in the office after petitioner left keyspan associates on date continued f a witness from the payor testified at trial regarding this payment and the court is satisfied that respondent correctly determined the payment to be self-employment_income which petitioner reported on his return petitioner however presented no evidence challenging the determination that petitioner is liable for self-employment_tax on the distribution consequently the court deems that issue as conceded sec_7491 generally shifts the burden_of_proof to the commissioner with regard to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 limits this rule only with respect to issues to which the taxpayer has complied with the requirements for substantiation of any item has maintained all records with respect to such items and has cooperated with reasonable requests by the secretary for witnesses information documents and interviews etc regarding the matters at issue since petitioner did not cooperate with respondent in providing records to substantiate the items on his return the burden_of_proof does not shift however as to fraud under sec_6663 sec_6663 provides that with respect to any portion of an underpayment that is attributable to fraud the entire underpayment is treated as attributable to fraud except for any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_7454 provides that in any proceeding involving fraud the burden_of_proof as to such issue is upon the secretary thus the burden_of_proof on the fraud issue in this case is on respondent petitioner thereafter received unemployment_compensation from the state of new york in petitioner was a contract employee working on behalf of sci engineering and surveying p c in that capacity petitioner worked as a cost estimator for projects related to the u s customs building in newark new jersey on or about date petitioner filed his federal_income_tax return for the tax_year on the return petitioner reported wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure and unemployment_compensation of dollar_figure his adjusted_gross_income was dollar_figure on schedule a of the return petitioner claimed itemized_deductions of dollar_figure consisting of medical and dental expenses deductible portion dollar_figure state and local income taxe sec_416 charitable gifts big_number job expenses big_number total dollar_figure dollar_figure with respect to the dollar_figure claimed as medical and dental expenses on the return petitioner included a statement with his return which listed the dollar_figure claimed as medical and dental expenses as follows medical and dental dollar_figure dr rogers miles rose ambulance transportation elmhurst hospital medicines orthopaedic sports association dr fred d cushner dr ambrose pipia laboratory service sec_115 dr guillermo davila dentist big_number southshore opticians eyeglasses transportation total all expenses dollar_figure thus petitioner’s medical_expenses totaled dollar_figure yet he claimed dollar_figure on his return for this discrepancy was not brought up at trial and appears to be a computational error resulting in a claim for medical_expenses of dollar_figure in excess of the numbers presented to the court no explanation was provided at trial with respect to this discrepancy nor did respondent move to reduce the claimed amount to dollar_figure on or about date petitioner filed his income_tax return for he reported adjusted_gross_income in the amount of dollar_figure on the return petitioner reported wages of dollar_figure and taxable interest_income of dollar_figure petitioner also attached to the return a form 1099-misc miscellaneou sec_5 although the tax_return was filed late respondent did not determine the sec_6651 addition_to_tax as to that year presumably because petitioner’s and returns were under audit at the time the return was filed and petitioner attached a note to the return noting that income issued by sci engineering for nonemployee compensation of dollar_figure on schedule a of the return petitioner claimed itemized_deductions of dollar_figure consisting of the following medical and dental expenses deductible portion charitable gifts job expenses total dollar_figure dollar_figure big_number big_number dollar_figure to substantiate his claimed medical and dental expenses petitioner attached to hi sec_2002 and returns various receipts purporting to show various medical and dental expenses all of the receipts reflected cash payments petitioner claimed an itemized_deduction on hi sec_2002 tax_return for state and local_taxes in the amount of dollar_figure the amount was derived from petitioner’s form_w-2 wage and tax statement for during petitioner received a distribution from donaldson lufkin jenrette in the amount of dollar_figure petitioner attached a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to hi sec_2002 tax_return petitioner however reported this income as dividend income on schedule b interest and ordinary dividends of his return petitioner claimed itemized_deductions for job expenses and other miscellaneous items in the amounts of dollar_figure and dollar_figure respectively on hi sec_2002 and tax returns for the deduction the dollar_figure claimed was based on schedule a of the return job expenses and most other miscellaneous deductions and comprised the following unreimbursed employee_expenses dollar_figure tax preparation fees other expenses big_number total dollar_figure less sec_67 2-percent limitation deduction claimed dollar_figure the dollar_figure for unreimbursed employee_expenses consisted of the following architectural engineering plans for bid on new project dollar_figure parking tolls transportation lead asbestos licenses meals travel expense sec_110 total dollar_figure the dollar_figure for other expenses consisted of the following job search dollar_figure telephone calls and faxe sec_250 printing resume sec_50 traveling to interviews mail box and safe deposit box rent sec_120 total dollar_figure as to the deduction the dollar_figure claimed for job expenses and most other miscellaneous deductions was derived as follows on schedule a of the return unreimbursed employee_expenses dollar_figure tax preparation fees other expenses big_number total dollar_figure less sec_67 2-percent limitation deductible amount1 dollar_figure 1petitioner appears to have made a mathematical error because he claimed dollar_figure as a deduction on his return and since the dollar_figure discrepancy was not addressed at trial it appears to the court that the correct mathematical computation is dollar_figure and not the dollar_figure claimed on schedule a of petitioner’s return the dollar_figure in unreimbursed employee_expenses consisted of vehicle expenses dollar_figure parking fees tolls etc meals and entertainment total dollar_figure the other expenses of dollar_figure consisted of job search dollar_figure faxes telephone calls etc printing resume sec_50 traveling for interviews safety glasses tools work gloves etc big_number total dollar_figure the charitable gifts claimed on schedules a of petitioner’ sec_2002 and tax returns consisted of cash gifts to a church and noncash contributions of property to the salvation army with respect to the cash gifts petitioner’s schedules a for both years showed cash contributions to a church of dollar_figure per week for a total of dollar_figure and dollar_figure for and respectively with respect to the noncash contributions petitioner attached receipts to hi sec_2002 and tax returns from the salvation army dated date and date respectively the receipts listed the items of donated property assigned a value to each item and a total for the contribution for the total was dollar_figure and for the total was dollar_figure the receipt showed that the contribution was received by isabel lopez and the receipt showed that the contribution was received by patricia rojas both receipts were from the salvation army at astoria new york petitioner did not attach to hi sec_2002 and returns any substantiation of his cash gifts to the church nor did he substantiate the gifts during the examination of his returns respondent examined petitioner’ sec_2002 and tax returns as a result of respondent’s audit of petitioner’ sec_2001 return respondent determined fraud under sec_6663 for the tax_year based on the determination that petitioner overstated his schedule a itemized_deductions and falsified documentation to substantiate the claimed deductions a petition was filed with this court and the court held in prowse v commissioner tcmemo_2006_120 that petitioner was liable for an increased deficiency as well as the civil_fraud penalty based on the court’s finding that petitioner fraudulently claimed schedule a itemized_deductions on hi sec_2001 federal_income_tax return while the case in prowse v commissioner supra was pending respondent issued the statutory_notice_of_deficiency upon which this case is based determining that petitioner was not entitled to any of the claimed itemized schedules a deductions on hi sec_2002 and tax returns following this court’s opinion involving petitioner’ sec_2001 tax_year and the finding of fraud under sec_6663 for that year supra note respondent moved in this case to impose the sec_6663 fraud_penalty against petitioner for the and tax years in the alternative respondent asserted an accuracy-related_penalty for both years schedule a deductions for the years at issue petitioner claimed on his income_tax returns deductions on schedules a for the year the deductions claimed were medical and dental expenses dollar_figure taxe sec_416 charitable gifts big_number job expenses and other miscellaneous expenses big_number total dollar_figure for the year the claimed deductions were medical and dental expenses dollar_figure charitable gifts big_number job expenses and other miscellaneous expenses big_number total dollar_figure in the notice_of_deficiency respondent disallowed some of these expenses and by motion asserted that petitioner was liable for fraud under sec_6663 with respect to some of the claimed deductions sec_213 allows a taxpayer who itemizes his or her deductions to deduct among other expenses medical and dental expenses to the extent such expenses exceed percent of adjusted_gross_income in this case petitioner claimed itemized_deductions for medical and dental expenses in the amounts of dollar_figure and dollar_figure for and respectively petitioner attached receipts to his returns in substantiation of these expenses respondent determined that the documentation petitioner submitted for these expenses was falsified and disallowed all of petitioner’s claimed schedule a deductions at trial respondent presented several witnesses including doctors who petitioner claimed had provided services these doctors testified that no medical services had been provided by them to petitioner during the years at issue and that the receipts petitioner relied on were for services provided to him in prior years that had been altered to reflect dates in and the court notes that the receipts offered into evidence are virtually identical to those provided in substantiation of claimed expenses on petitioner’ sec_2001 federal_income_tax return except for altered dates and slight changes in dollar amounts the court found in prowse v commissioner supra that the claimed receipts were falsified and some if not all of the signatures shown on the documents were forged the court held therefore that none of the documents substantiated any of petitioner’s claimed medical_expenses for likewise the court in this case holds that none of the receipts in this case for and substantiate or establish petitioner’s claimed medical and dental expenses for the years at issue the documentation in support of these claimed expenses is also held to be false accordingly the court sustains respondent’s disallowance of petitioner’s claimed medical and dental expenses petitioner claimed an itemized_deduction on hi sec_2002 tax_return of dollar_figure for state_and_local_income_taxes based on the amounts reported on petitioner’ sec_2002 form_w-2 issued by keyspan associates respondent conceded that if petitioner’s allowed itemized_deductions are greater than the standard_deduction petitioner is entitled to a deduction for the state and local_taxes paid for sec_170 authorizes a taxpayer to claim a deduction for any charitable_contribution during the tax_year petitioner claimed charitable_contribution deductions on schedules a of hi sec_2002 and tax returns for cash gifts to a church and noncash gifts the only documentation produced were two receipts for and from the salvation army regarding the noncash contributions at trial respondent challenged the authenticity of both salvation army receipts a salvation army representative credibly testified that the salvation army did not issue prepare or utilize the itemized receipts petitioner presented in substantiation of the contributions on petitioner’ sec_2002 and federal_income_tax returns petitioner offered no explanation or other evidence to challenge this testimony additionally petitioner did not testify or otherwise substantiate his claimed cash contributions to a church consequently there is no credible_evidence to support petitioner’s claimed charitable_contributions for the years at issue accordingly respondent’s determination on this issue with respect to petitioner’ sec_2002 and tax years is sustained sec_162 authorizes a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense the salvation army witness testified that the receipt forms presented by petitioner were not used by the salvation army during the years at issue due to revisions in the forms that were required by changes in the internal_revenue_code is one incurred in a transaction that frequently or commonly occurs in the type of business involved 308_us_488 a necessary expense is one that is appropriate and helpful to the taxpayer’s business 290_us_111 expenses allowable under sec_162 must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs personal_living_and_family_expenses are not deductible sec_262 an employee is generally recognized as being in the trade_or_business of being an employee and may deduct employment-related_expenses if the requirements of sec_162 are met 326_us_465 however a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from his or her employer for an expenditure related to his or her status as an employee 79_tc_1 if an employee could have requested reimbursement from his employer and fails or neglects to do so he may not claim a deduction for the expenses under sec_162 id see also 788_f2d_1406 9th cir affg tcmemo_1984_533 56_tc_936 affd without published opinion 456_f2d_1335 2d cir petitioner claimed deductions for unreimbursed employee business_expenses totaling dollar_figure and dollar_figure for and respectively petitioner attached some documentation of these expenses for both years however respondent demonstrated to the court’s satisfaction that the documentation did not reflect that petitioner incurred such expenses in that regard petitioner reported traveling big_number miles during and deducted expenses based on that mileage respondent established that petitioner’s employers did not expect or require petitioner to travel as part of his job moreover respondent also demonstrated at trial that both of petitioner’s employers had reimbursement plans to cover legitimate employee business_expenses during and petitioner did not present at trial or on brief a plausible explanation for the mileage claimed the complete lack of credible_evidence to substantiate petitioner’s claimed employee_expenses and respondent’s presentation convinces the court that the unreimbursed employee business_expenses were properly disallowed as to the other miscellaneous expenses claimed on schedules a of petitioner’ sec_2002 and returns such as tax preparation fees job search expenses traveling expenses and annual fees for a safety deposit box petitioner failed to substantiate these expenses as required by sec_6001 and related regulations sec_6001 sec_1_6001-1 e income_tax regs consequently the court sustains respondent’s determination disallowing these expenses sec_6663 penalty the next issue is whether petitioner is liable for fraud under sec_6663 for the years at issue generally in any case involving the issue of fraud with intent to evade tax the burden_of_proof is on the commissioner sec_7454 rule b see supra note respondent has the burden of proving by clear_and_convincing evidence that petitioner underpaid his tax for each year at issue and some part of the underpayment was due to fraud sec_6663 94_tc_654 fraud means actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing 635_f2d_1272 7th cir 398_f2d_1002 3d cir 118_f2d_308 5th cir revg 40_bta_424 76_tc_623 the commissioner must show that the taxpayer intended to evade taxes by conduct calculated to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra 70_tc_562 affd without published opinion 621_f2d_439 5th cir fraud is a question of fact that must be considered based on an examination of the entire record and the taxpayer’s entire course of conduct 92_tc_661 91_tc_874 80_tc_1111 fraud is never presumed and must be established by independent evidence of fraudulent intent petzoldt v commissioner supra pincite recklitis v commissioner supra pincite fraud is never imputed or presumed and courts will not sustain fraud on circumstances that at most create only suspicion 234_f2d_823 5th cir affg in part and revg in part tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 mere suspicion does not prove fraud and the fact that the court does not find the taxpayer’s testimony wholly credible is not sufficient to establish fraud 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 27_tc_561 affd 252_f2d_681 6th cir although mere suspicion is not enough fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the facts because direct evidence is rarely available 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commissioner supra pincite delvecchio v commissioner tcmemo_2001_130 affd 37_fedappx_979 11th cir circumstantial evidence that may give rise to a finding of fraud includes understatement of income inadequate records failure_to_file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with taxing authorities filing false forms w-4 employee’s withholding allowance certificate failure to make estimated_tax payments dealing in cash engaging in illegal activity attempting to conceal illegal activity engaging in a pattern of behavior that indicates an intent to mislead and filing false documents 796_f2d_303 9th cir affg tcmemo_1984_601 99_tc_202 christians v commissioner tcmemo_2003_130 however these badges_of_fraud are not exclusive niedringhaus v commissioner supra pincite 94_tc_316 additionally the taxpayer’s background may be examined to establish fraud 317_us_492 niedringhaus v commissioner supra pincite walters v commissioner tcmemo_1995_543 a consistent pattern of understating income may be strong evidence of fraud delvecchio v commissioner supra citing 348_us_121 420_f2d_283 8th cir affg tcmemo_1968_12 respondent contends that the following badges_of_fraud exist in this case inadequate records implausible or inconsistent explanations a pattern of behavior indicating an intent to mislead and filing false documents on brief petitioner presented frivolous and irrelevant arguments as to the credibility of the various witnesses ignoring the documentation and receipts at issue the court agrees with respondent the record establishes without a doubt that petitioner maintained and presented inadequate and false records with respect to the deductions claimed on hi sec_2002 and returns respondent clearly and convincingly showed through the use of credible witnesses that a substantial number of documents attached to petitioner’ sec_2002 and returns in an effort to establish the propriety of his deductions for both years were forged or falsified moreover the documents presented for this case are strikingly similar to those submitted to substantiate petitioner’s claimed deductions in prowse v commissioner tcmemo_2006_120 and which the court likewise found were altered several professionals such as doctors testified at trial that while they had provided services to petitioner in prior years they had not provided services to petitioner as purportedly claimed on the receipts that were submitted to the court for the years at issue in this case that testimony was corroborated by persons who maintained the books_and_records including billings for services rendered at trial petitioner admitted to fabricating a receipt for hi sec_2002 return by reusing a doctor’s form that had been used for hi sec_2001 tax_return in an attempt to mislead respondent and the court petitioner went to great lengths to provide a variety of implausible and unconvincing arguments regarding the receipts at issue the totality of the evidence clearly and convincingly establishes to the court’s satisfaction that petitioner deliberately overstated his deductions for and and falsified documents supporting the overstated and unsubstantiated deductions to mislead respondent and to evade his proper income_tax_liability for and respondent determined that petitioner’s actions constituted fraud and the court sustains that determination therefore petitioner is liable for the sec_6663 penalties for and sec_6651 addition_to_tax sec_6651 provides for an addition_to_tax for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and accordingly there is no need to address respondent’s alternative argument that petitioner is liable for the accuracy- related penalty under sec_6662 for both years not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir under sec_7491 the secretary has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or any additional_amount under that title of the internal_revenue_code petitioner’ sec_2002 federal_income_tax return was due to be filed on date it was filed on date petitioner did not advance any reason for his failure_to_file the income_tax return for that year timely accordingly petitioner is liable for the addition_to_tax under sec_6651 for reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
